                Case 6:21-bk-01312               Doc 3    Filed 03/26/21   Page 1 of 1

7:18 PM                                       CENTRAL SIGNS, LLC
02/14/21                                        Balance Sheet
Cash Basis                                      As of March 31, 2020

                                                                              Mar 31, 20

             ASSETS
               Current Assets
                 Checking/Savings
                    11 O • Synovus Checking                                           40,661.89

                  Total Checking/Savings                                              40,661.89

               Total Current Assets                                                   40,661.89

               Fixed Assets
                  175 · Business Purchase                                          3,365,232.10

               Total Fixed Assets                                                  3,365,232.10

             TOTAL ASSETS                                                          3,405,893.99

             LIABILITIES & EQUITY
                Llabllltles
                  Current Liabilities
                    Credit Cards
                       21 O • Capital One                                             15,842.33

                      Total Credit Cards                                              15,842.33

                  Total Current Liabilities                                           15,842.33

                  Long Term Llabllltles
                      235 · Synovus Loan 7005                                      3,249,785.77
                      240 • Synovus LOC 7008                                          50,000.01

                  Total Long Term Liabilities                                      3,299,785.78

               Total Llabllltles                                                   3,315,628.11

               Equity
                  290 • Retained Earnings                                             90,265.88

               Total Equity                                                           90,265.88

             TOTAL LIABILITIES & EQUITY                                            3,405,893.99




                                                                                                  Page1
